Citation Nr: 1521714	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for a right knee disability.

2.  Entitlement to a higher initial rating for a left knee disability.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1983 to October 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2009, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for December 7, 2009, at the RO.  A review of the file indicates that the Veteran did not attend the hearing nor did he provide good cause for his failure to attend.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board remanded the case to the RO for additional development in February 2010 and February 2012.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an October 2011 letter, Dr. Gabriel wrote that the Veteran could no longer live in a two story house and indicated essentially that the Veteran's bilateral knee disabilities had worsened.  Unfortunately, the last VA examination was conducted nearly five years ago, prior to the statement by Dr. Gabriel.  Given this reality, the Board does not believe that a well-informed rating can be assigned without a current examination.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private knee treatment he has received since August 2008.  Then, seek to obtain any identified records.

2.  Schedule the Veteran for a VA examination to evaluate the nature and severity of his bilateral knee disability. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




